—Judgments, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered September 18, 1995, convicting defendant, upon his pleas of guilty, of two counts of robbery in the first degree, and sentencing him to two concurrent terms of 7 to 14 years, to be served consecutively to the sentences imposed on defendant’s New York County convictions, unanimously affirmed.
In view of our affirmance of defendant’s New York County convictions (267 AD2d 175 [decided herewith]), we find no basis for reversal. We perceive no abuse of sentencing discretion. Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.